Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Merle T. Rutledge, Jr., appeals the district court’s order denying relief in his 42 U.S.C. § 1983 (2012) civil rights action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Rutledge v. Tessier, No. 2:13-cv-00470-DEM, 2014 WL 5422205 (E.D.Va. Oct. 22, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.